DETAILED ACTION

The present application (Application No. 16/351,102), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to communications by Applicants responding to first office action on the merits, received 14 September, 2022.


Status of Claims

Claims 1, 4, 15, are amended. Claim 11, 25, are now canceled. Claims 12, 26, were previously canceled. Claims 14, 28, were withdrawn from consideration as non-elected. Therefore, claims 1-10, 13, 15-24, 27, are currently pending and addressed below.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 13, 15-24, 27, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

The lengthy preambles of claims 1 , 15,  recite optional “enabling” language, whereas it is noted “enabling” is a term that carries little or no patentable weight in the sense that it is a step that can happen but does not have to happen, and is not a positive step which needs to occur.  Such term only appears to suggest “allowing something to happen”, which is a totally non-significant step in the sense that it does not require anything to happen. Any action or step that is recited to be “enabled”, must be recited replacing the “enabling” language with something that actually happens. This limitation is unclear and indefinite The dependent claims inherit the deficiencies of the independent claims.  The preambles of claims 1 and 15 are therefore vague and indefinite. Appropriate clarification and correction is required.
Since in addition to reciting “enabling” language, a preamble typically carries little or no patentable weight, then in the present office action, the body of independent claim 1 as amended, is examined and interpreted as only further limiting  

The body of claims 1 , 15,  recites optional “enabling” language (i.e.,” enabling input of the lead evaluation data”, and “enabling input of the AI training data”), whereas it is noted “enabling” is a term that carries little or no patentable weight in the sense that it is a step that can happen but does not have to happen, and is not a positive step which needs to occur.  Such term only appears to suggest “allowing something to happen”, which is a totally non-significant step in the sense that it does not require anything to happen. Any action or step that is recited to be “enabled”, must be recited replacing the “enabling” language with something that actually happens. These limitations are unclear and indefinite. The dependent claims inherit the deficiencies of the independent claims. Appropriate clarification and correction is required.

The body of claims 1 , 15,  recites the limitation: “uploading the selection of one of the icons to the advertisement management and/or analysis service for use as an AI teaching input to refine identification of lead types by the AI engine”. However the claim language and phrasing as indicated by the underlined sections or words above, is not required due to the terminology being intended use or expected results, in conformity with MPEP § 2111.04.  In particular, the claims only actively recite a step of “uploading the selection of one of the icons to the advertisement management and/or analysis service”, but this ambiguous recitation does not actively recite a step of “teaching” and/or steps of training an AI model, much less how any training might be done.  This limitation is unclear and indefinite.  The dependent claims inherit the deficiencies of the impendent claims. Appropriate clarification and correction is required.
Although intended use or expected results limitations carry little or no patentable weight, the limitation has been addressed in view of prior art.

The body of claims 1 , 15,  recites the limitation: “enabling input of the AI training data by displaying a lead type identifier together with at least one of the displayed leads, and selectable icons respectively indicative of whether the lead type identifier is accurate or inaccurate, and upon selection by the sponsor of one of the icons, uploading the selection of one of the icons to the advertisement management and/or analysis service for use as an AI teaching input to refine identification of lead types by the AI engine”.  However the claim language and phrasing as indicated by the underlined sections or words above, is not required due to the terminology being intended use or expected results, in conformity with MPEP § 2111.04.  In particular, the only actively recited activity in this limitation is a step of “displaying” (i.e., “displaying a lead type identifier together with at least one of the displayed leads”). This limitation is unclear and indefinite. The dependent claims inherit the deficiencies of the independent claims.  Appropriate clarification and correction is required. 
Although intended use or expected results limitations carry little or no patentable weight, the limitation has been addressed in view of prior art.

Claim interpretation: Since optional “enabling” limitations in the preamble and in the body of the claim, lack active recitation and fail to provide proper foundation, then this optional “enabling” language cannot be given patentable weight. Further, a vague  and ambiguous preamble cannot be considered proper foundation for limitations in the body of the claim themselves lacking active recitation and foundation. It follows therefore, that claim 1 does not positively recite “an artificial intelligence (AI) engine” nor AI features, therefore recitation “the AI training data” is at best, unclear and lacks antecedent basis. These AI features carry little or no patentable weight.
Although intended use or expected results limitation carry little or no patentable weight, the limitation has been addressed in view of prior art (see below rejection in view Williams9445).

The body of Claims 1 , 15,  recites, the limitation: “enabling input of the AI training data”, however, there is insufficient antecedent basis in the claim language for the limitation “the AI training data”. The claim language attempts to further limit “AI training data”, but the claim language has not positively established this “AI training data” limitation.  The dependent claims inherit the deficiencies of the independent claims. Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 13, 15-24, 27, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant case, claims 1-10, 13, are directed to a method, and claims 15-24, 27, are directed to a system, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims as amended are directed to a method for scoring leads, comprising monitoring and collecting user lead data, user data are monitored and collected and a sponsor manually scores this tracked user data representative of leads, and the sponsor further inputs these scored lead data into an advertisement management and/or analysis service.  Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of scoring leads.
It is noted, that the above claimed step of a sponsor manually scoring lead data and/or merely describes a method of observing, evaluating and judging data, all of which can be done by a human, and/or a series of generic interactive steps that can be done mentally, but for the recitation of using an interface (which is a generic computer component). Manually inputting data, as in the instant case with a marketer inputting scoring leads, is an action carried by a human which can be mental but for the actual computer tool (i.e., advertisement management and/or analysis service) that is used to facilitate the scoring of leads.  The further step of uploading this pre-scored lead data into an advertisement management and/or analysis service is not a technological improvement of any kind, but merely a business decision or effort to further improve the lead score characterization.
Step 2A- Prong 2: Additional elements include: an advertisement management and/or analysis service; computing or mobile device comprises a memory, a processor, a set of display control instructions stored in the memory and executable by the processor, and a network connection. These additional elements are recited at a high level of generality and the steps that they execute represent generic functions which can be performed by a general purpose computer without any novel programming or improvement in the operation of the computer itself. These additional elements are merely invoked as tools to perform an abstract idea (mere instructions to apply the exception) as discussed in MPEP 2106.05(f). The mere nominal recitation of generic computer components does not take the claim limitations out of the mental processes grouping.
Accordingly, the additional elements when the claim elements are viewed as a whole do not integrate the abstract idea into a practical application.
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, or under the “Mental Processes” grouping scenario, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The dependent claims have been considered. 
Clam 2, 16, recite additional/different types of numerical values.
Claim 3-4, 8, 11, 17-18, 22, 25, recite the additional element: a touchscreen, and a sliding gesture on a touchscreen. This touchscreen is used in its customary way to merely apply the abstract idea.
Claim 6 recites using an API in its customary way.
Claims 7, 21 recite a  value assigned by the sponsor. 
Claims 9, 23 recite a type of value (monetary).
Claim 10, 24 recite a category of leads.
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 5, 19, recite normalizing using mathematical formulas and calculations falls within the “Mathematical Concepts” grouping, in addition to the previously identified abstract ideas in the independent claims.
Claims 13 27, recite additional types of identifiers and using a machine learning model. machine learning algorithm are, mathematical concepts which is using mathematical formulas and calculations. The model to apply the abstract idea. Testing the results of a model may be considered an evaluation or an observation that can be performed in the human mind is mental, and testing a mathematical formula is a mathematical concept. 
When considered as a whole, the same analysis with respect to Step 2A Prong Two and step 2B, apply to these additional elements. They cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 3-4, 8, 11, 17-18, 22, 25, recite the additional element: a touchscreen, and a sliding gesture on a touchscreen. This touchscreen is used in its customary way to merely apply the abstract idea. Regarding Step 2B: In 1991–1992, the Sun Star7 prototype PDA implemented a touchscreen with inertial scrolling. In 1993, IBM released the IBM Simon the first touchscreen phone. ... The first mobile phone with a capacitive touchscreen was LG Prada released in May 2007.(https://en.wikipedia.org/wiki/Touchscreen#:~:text=In%201991%E2%80%931992%2C%20the%20Sun,Simon%20the%20first%20touchscreen%20phone.&text=The%20first%20mobile%20phone%20with,was%20before%20the%20first%20iPhone). In addition, in January 2007, Apple Computer introduced the iPhone. ... It had a 3.5" capacitive touchscreen with twice the common resolution of most smartphone screens at the ... (https://en.wikipedia.org/wiki/Smartphone). Therefore these additional elements. do not provide an inventive concept in Step 2B.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 10, 13, 15-16, 21-22, 27, are rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Onder et al. (US 2014/0207521) (hereinafter “Onder7521”), further in view of Williams et al. (US 2008/0109445) (hereinafter “Williams9445”), and further in view of Xu et al. (US 2020/0027157) (hereinafter “Xu7157”).

Regarding claims 1, 15, Chourey4259 discloses: 
(configuring a touchscreen of the mobile device to display a list of the leads ). Methods and systems for recording and analyzing a visitors' interactions with a website aimed at turning the visitors into qualified sales leads. Lead scoring may be used, wherein a lead score is based on interactions with content, navigation through a website, and the providing of information from the visitor. Events (e.g., above-threshold lead scores) may prompt a request for information from the visitor. Providing information may increase a profile level and allow access to previously gated website content. Visitor information and/or associated business information may be stored in a user profile. Additionally, interests of the visitor and/or an associated business area may be ascertained. The interests, lead score, and progressive profiles may be used to tailor content and organization of the website, to suggest content and business solutions to the visitor, and to determine if/when a visitor is qualified as a lead, and thus ready for contact from a sales team. (see at least Chourey4259, abstract, fig. 1-4, ¶41-50, 55).
Interface screen display of leads and lead scores (see at least Chourey4259, fig. 4, ¶49-50). The system acquires information regarding potential customers via a variety of ways, such as detecting the IP address of the user in combination with a IP address mapping (see at least Chourey4259, ¶39), or users explicitly providing user information themselves (see at least Chourey4259, ¶49-50). 
Touch screen (see at least Chourey4259, ¶82, 85, 87), User input devices include all possible types of devices (see at least Chourey4259, ¶87). Smart phones (see at least Chourey4259, ¶80).
A visitor dashboard 1000 may include a number of options for manipulating and displaying data; for example, there may be controls 1040 (“selectable icons” as claimed) for choosing a range a dates, type of visitor, and/or visitors associated with a particular interest. (see at least Chourey4259, fig. 10, ¶78). These controls 1040 represent icons
It could be argued that Chourey4259 does not explicitly disclose: (touchscreen of the mobile device to display a list of the leads )  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use in Chourey4259 a touchscreen and icons (selectable icons) to display the lead scores, since a graphical display of lead data facilitates viewing and analyzing the lead scores.

(enabling input of the lead evaluation data, by converting movement of the sponsor's hand or fingers across the touchscreen into data representing a numerical value, a rating, or a score for one of the displayed leads,, and uploading the data representing the numerical value, rating, or score to the advertisement management and/or analysis service for analysis )
The combination in Chourey4259 of touch screen with inputting data using the touch screen, implicitly teaches “movement of the sponsor's hand or fingers across the touchscreen” (movement of the sponsor's hand or fingers across the touchscreen).
Interface screen display of leads and lead scores comprising a numerical value, a rating, or a score (a numerical value, a rating, or a score) (see at least Chourey4259, fig. 4, ¶44, 49-50). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score (“enabling input” as claimed).

(uploading the data representing the numerical value, rating, or score to the advertisement management and/or analysis service for analysis). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score, and this inputting by a sponsor represents a step of uploading.
(advertisement management and/or analysis service). A Lead Management System 120 may be an integrated part of a Web Content Management System (WCMS) 100. A WCMS 100 is a software system that provides website authoring, collaboration, and administration tools designed to allow users with varying degrees of knowledge of web programming languages or markup languages to create and manage website content. (see at least Chourey4259, fig. 1-2, ¶29-30, 41-50).

(a memory, a processor, and a set of display control instructions stored in the memory and executable by the processor). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Chourey4259, fig. 11, ¶81-97). 

Examiner’s note #1: Although the limitation: “lead evaluation data that cannot be tracked by automated advertising data collection”, is recited in the preamble, and the preamble as indicated in the above 35 U.S.C. 112(b) rejection carries little or no patentable weight, this  limitation has been addressed in view of prior art (see below rejection in view Onder7521).  
It could be argued that Chourey4259 does not explicitly disclose: (lead evaluation data that cannot be tracked by automated advertising data collection).  However Onder7521 discloses: (see at least Onder7521, ¶51, “In an embodiment, the third element is a manual review of every web asset, based, for example, on data provided by the leads generating service. In an embodiment, the leads generating service notifies the compliance manager when a property requires manual review. Manual reviews are in addition to compliance validation notifications.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lead evaluation data in Chourey4259 to additionally include lead evaluation data that cannot be tracked by automated advertising data collection as taught by Onder7521, since such manual preliminary lead evaluation provides several benefits (see at least Onder7521, ¶35-38), such as letting a lead generation entity verify that contextual presentation of leads is done in a way that matches clients' specifications (see at least Onder7521, ¶36). 

Examiner’s note #2: As indicated in the above 35 U.S.C. 112(b) rejection, regarding the recitation “enabling input of the AI training data by displaying a lead type identifier together with at least one of the displayed leads”, the Examiner has analyzed the claim language and phrasing as indicated by the underlined sections or words above, and determined that the phrasing is not required due to the terminology being intended use or expected results, in conformity with MPEP § 2111.04. In particular, the only actively recited activity in this limitation is a step of “displaying” (i.e., “displaying a lead type identifier together with at least one of the displayed leads”). Although intended use or expected results limitations carry little or no patentable weight, the limitation has been addressed in view of prior art (see below rejection in view Williams9445).  This limitation is unclear and indefinite. The dependent claims inherit the deficiencies of the impendent claims. Appropriate clarification and correction is required. 

Examiner’s note #3: Likewise as indicated in the above 35 U.S.C. 112(b) rejection, regarding the recitation “uploading the selection of one of the icons to the advertisement management and/or analysis service for use as an AI teaching input to refine identification of lead types by the AI engine”, the Examiner has analyzed the claim language and phrasing as indicated by the underlined sections or words above, and determined that the phrasing is not required due to the terminology being intended use or expected results, in conformity with MPEP § 2111.04.  In particular, the claims only actively recite “uploading the selected potential identifier to the provider”, but does not positively recite a step of “teaching”. This ambiguous recitation does not actively recite steps of training an AI model, much less how any training might be done. This intended result or intended field of use carries little or no patentable weight.
Although intended use or expected results limitations carry little or no patentable weight, the limitation has been addressed in view of prior art (see below rejection in view Williams9445).  

Claim interpretation:  A vague  and ambiguous preamble cannot be considered proper foundation for lack of active recitation and foundation in the body of the claims, therefore limitations that lack foundation and are not actively recited cannot be considered actively recited or having proper foundation by such preamble.  Since optional “enabling” limitations in the preamble and in the body of the claim, lack active recitation and fail to provide proper foundation, then this optional “enabling” language cannot be given patentable weight. Further, a vague  and ambiguous preamble cannot be considered proper foundation for limitations in the body of the claim themselves lacking active recitation and foundation. It follows therefore, that claim 1 does not positively recite “an artificial intelligence (AI) engine” nor AI features, therefore recitation “the AI training data” is at best, unclear and lacks antecedent basis. These AI features carry little or no patentable weight.  Although intended use or expected results limitation carry little or no patentable weight, the limitation has been addressed in view of prior art (see below rejection in view Williams9445).

Chourey4259 does not disclose: 
 (enabling input of the AI training data)
(for use as an AI teaching input to refine identification of lead types by the AI engine)
(provide training for the AI engine utilized by the advertisement management and/or analysis service).
Williams9445 discloses: A client transmits one or more lead records to a lead enhancement module that is configured to enhance the received lead records and return enhanced lead records to the client. The lead enhancement module may return a contactability score for each lead record, indicating a likelihood that the individual identified in the lead may be contacted using the contact information provided in the lead record and/or additional contract information located by the lead enhancement module. The lead enhancement module may also receive additional data items associated with leads from one or more data sources. Additionally, statistical models that may be customized for each client may be applied to information associated with lead records in order to determine one or more propensity scores for each of the lead records, where a propensity score indicates a likelihood that an individual will take a particular action, such as purchasing particular goods or services. (see at least Williams9445, abstract).
The system acquires information regarding potential customers, clients, or business associates from several sources (see at least Williams9445, ¶5-8), wherein said information is representative of leads.
In one embodiment, the client 130 comprises any entity, whether commercial or non-profit, that transmits leads to the lead enhancement module 110. However, prior to contacting each of the leads, the commercial entity may desire to have the lead records enhanced in order to reduce costs associated with contacting the leads and prioritize an order to contact the leads, for example. Accordingly, a client 130 may transmit one or more lead records to the lead enhancement module 110, which in turn enhances the received lead records and returns an enhanced lead record 150 to the customer. (see at least Williams9445, ¶40).
As explained, Williams9445 teaches: a client (i.e., a marketer) uploads lead records to a lead enhancement service (i.e., module for analysis and enhancement). Further, analysis of the lead records is implicit in performing this enhancing operation (uploading the data representing the numerical value, rating, or score to the advertisement management and/or analysis service for analysis)

Williams9445 further teaches: The enhancement module 110 may operate in association with one or more statistical models regarding a consumer that is associated with the lead record, and/or other lead verification, validation, and enhancement processes (see at least Williams9445, ¶9, 37).  A third stage of lead enhancement may comprise custom enhancements for lead records (“refine” as claimed), such as application of custom models to lead records that may be performed by the custom model module 164. For example, a particular client may desire a lead score that is based on one or more statistical models that are not available solely from the data sources that are accessed by the enhancement module. Thus, a model that is customized for a particular client, or group of clients, may be developed based on the criteria and desired scoring output requested by the client. The customized models may use data items included in the lead record and/or data retrieved from a data source, such as the additional information that may be retrieved in stage II. This customized model may then be applied to lead records received from the client, with the results of the customized model(s) appended to an enhanced lead record that is returned to the client. (see at least Williams9445, ¶166).  Therefore, Williams9445 further teaches that a customized model may be developed from available lead enhancement records and that this customized model is used to further refine the enhancement of the lead records.
Further, Official Notice is taken that it was old and well known in the art at the effective filing date of the claimed invention that custom model development comprises model training.
Accordingly, when Chourey4259 is modified with Williams9445 and in view of the facts known in the art at the effective filing date of the claimed invention, then there is a lead scoring method and system where the sponsor manually scores user data tracked from plurality of sources, and further uploads these lead scores as developing data (training data) of a custom algorithmic model to for the purpose further refinement of the lead records.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further refine the initial manual scoring step in Chourey4259, with the model development features of Williams9445. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since this additional model development scoring step greatly reinforces and enhances the quality determination of the lead assessment.
In addition, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since the claimed invention is merely a combination of old elements (manual scoring and algorithmic scoring), and in the combination each element merely would have performed the same function as it did separately, whereas since the functionalities of these lead scoring means in Chourey4259 and Williams9445 do not interfere with each other, a person of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As indicated above, Chourey4259 teaches: (displaying a lead type identifier together with at least one of the displayed leads, and selectable icons), and likewise teaches enabling the sponsor of an advertisement to input a score, and this inputting by a sponsor represents a step of uploading (enabling input of the data).  However, Chourey4259 does not disclose: (displaying a lead type identifier together with at least one of the displayed leads, and selectable icons respectively indicative of whether the lead type identifier is accurate or inaccurate).
But Chourey4259 does not disclose: (displaying a lead type identifier together with at least one of the displayed leads, and selectable icons respectively indicative of whether the lead type identifier is accurate or inaccurate).
Xu7157 discloses: The lead management system 102 can use the data tracked or gathered by the analytics engine 101. For example, lead management system 102 can use the lead scoring model 118 to generate scores for the leads. The scores for the leads indicate a likelihood of each score resulting in a successful outcome. In one or more embodiments, the lead management system 102 compares the scores to a threshold and then indicates to the administrator device 106 a plurality of leads that meets the threshold for an agent to follow. For instance, the lead management system 102 can use the threshold to label the leads as accepted or rejected, which the corresponding entity can then use to follow the accepted leads (e.g., by contacting the prospects associated with the accepted leads). (see at least Xu7157, ¶40).
Xu7157 therefore teaches: Explicit indications of lead scores identified as being accurate  above a threshold and inaccurate below the threshold (the lead type identifier is accurate or inaccurate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the interface (i.e., touch screen with selectable icons) usable by a sponsor to input and upload lead scores as in Chourey4259, with the feature of Xu7157 of having accurate or inaccurate lead score identifiers or indicators.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since accurate or inaccurate indicators are an effective way to clearly express and communicate the value of a lead. 

Regarding claims 2, 16, Chourey4259 in view of Onder7521, Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 15; respectively) as per the above rejection statements.
Chourey4259 discloses: (wherein the numerical value is at least one of: a value assigned by the sponsor and indicated by a direct numerical input or movement of an indicator included in the display). Interface screen display of leads and lead scores comprising (a numerical value, a rating, or a score)  (see at least Chourey4259, fig. 4, ¶44, 49-50). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score.
Interface screen display of leads and lead scores (see at least Chourey4259, fig. 4, ¶49-50), and further teaches a visitor dashboard which may include a number of options for manipulating and displaying data, including statistics such as a graph 1030, and including controls (see at least Chourey4259, fig. 10, ¶78).

Regarding claims 7, 21, Chourey4259 in view of Onder7521, Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claims 15-16; respectively) as per the above rejection statements.
Chourey4259 further discloses: (wherein the numerical value is said value assigned by the sponsor). Enabling the sponsor of an advertisement to score (see at least Chourey4259, ¶48).

Regarding claims 8, 22, Chourey4259 in view of Onder7521, Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claims 1-2 and 7; and claims 15-16 and 21; respectively) as per the above rejection statements.
Slider interface as per the combination of Chourey4259 and Moore9400 in the parent claims 2, wherein the said indicator is a slider whose position is set by touching an area of the touchscreen on which the slider is displayed and executing a sliding movement of the user’s hand or at least one finger across the touchscreen, accompanied by a varying display of the numerical value to be input.

Regarding claims 13, 27, Chourey4259 in view of Onder7521, Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claim 1; and claims 15-16; respectively) as per the above rejection statements.
Chourey4259 does not disclose: (claim 13) (upon selection of an icon that indicates that the identifier is inaccurate, displaying a list of potential identifiers, and uploading a potential identifier selected by a user).
However, Chourey4259 discloses: 
(displaying a list of potential identifiers, and uploading a potential identifier selected by a user). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score, and this inputting by a sponsor represents a step of uploading.
(displaying a lead type identifier and selectable icons). Scores may be entered into the WCMS 100 by marketers when the content is published to the website 150 (see at least Chourey4259, ¶48), thereby enabling the sponsor of an advertisement to input a score, and this inputting by a sponsor represents a step of uploading.
But Chourey4259 does not disclose: (displaying a lead type identifier and selectable icons respectively indicative of whether the lead type identifier is accurate or inaccurate).
Xu7157 discloses: The lead management system 102 can use the data tracked or gathered by the analytics engine 101. For example, lead management system 102 can use the lead scoring model 118 to generate scores for the leads. The scores for the leads indicate a likelihood of each score resulting in a successful outcome. In one or more embodiments, the lead management system 102 compares the scores to a threshold and then indicates to the administrator device 106 a plurality of leads that meets the threshold for an agent to follow. For instance, the lead management system 102 can use the threshold to label the leads as accepted or rejected, which the corresponding entity can then use to follow the accepted leads (e.g., by contacting the prospects associated with the accepted leads). (see at least Xu7157, ¶40).
Xu7157 therefore teaches: Explicit indications of lead scores identified as being accurate  above a threshold and inaccurate below the threshold (the lead type identifier is accurate or inaccurate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the interface usable by a sponsor to input and upload lead scores as in Chourey4259, with the feature of Xu7157of having accurate or inaccurate lead score identifiers or indicators (icons). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since accurate or inaccurate indicators are an effective way to clearly express and communicate the value of a lead. 

 (uploading a potential identifier selected by a user). The combination of Chourey4259 in view of Williams9445 formulated above, teaches uploading the selection of one or more of the icons to an algorithmic model (selection by the sponsor of one of the icons), and also teaches (uploading the selection of one of the icons upon selection by the sponsor of one of the icons).


Claims 3-4, 9-10, 17-18, 23-24, are rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Onder et al. (US 2014/0207521) (hereinafter “Onder7521”), further in view of Williams et al. (US 2008/0109445) (hereinafter “Williams9445”), further in view of Xu et al. (US 2020/0027157) (hereinafter “Xu7157”), and further in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”).

Regarding claims 3, 17, Chourey4259 in view of Onder7521, Williams9445 and Xu7157 discloses: All the limitations of the corresponding parent claims (claims 1-2; and claims 15-16; respectively) as per the above rejection statements.
Chourey4259 does not explicitly disclose: (wherein the numerical value is said minimum or maximum value, and the gesture is a sliding movement of a user’s hand or at least one finger across a touchscreen of a mobile device on which the list of leads is displayed, the direction of the sliding movement indicating whether the input score is said minimum value or said maximum value).
However Moore9400 discloses: A product selection from a user device is received. The product selection has a plurality of attributes associated with it. A plurality of adjustable sliders configured to allow the user to refine a search is generated and caused to be displayed in a user interface of the user device. One or more adjustment of the plurality of adjustable sliders is received. In response to the user to an adjustment made to a first adjustable slider of the plurality of adjustable sliders, an analysis of a networked database for search results that match values indicated by the plurality of adjustable sliders including the adjustment made to the first adjustable slider is performed. The search results are caused to be presented on the user interface displayed on the user device. The search results can be in example form of a multi-dimensional graph or list. (see at least Moore9400, Abstract, fig. 4-7, ¶59-61, 65-73). A memory, a processor, and a set of display control instructions stored in the memory and executable by the processor (see at least Moore9400, fig. 11, ¶91-94).
Therefore Moore9400 discloses: Slider range comprising a maximum and a minimum value of plurality of numerical attributes, selectable by a swiping left or swiping right movement of the user (see at least Moore9400, fig. 4-7, ¶59-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interface of Chourey4259 for enabling manual scoring of leads, to include the specific interface features of Moore9400. One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known technique of Moore9400 (Reference B) to the interface of Chourey4259 which is “ready for improvement” would have yielded the predictable result of an improved system (an improved Chourey4259 interface “ready for improvement to yield predictable results), as per KSR rationale D.
In addition it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the user interface and additional dashboard features of Chourey4259; with the refinement adjustable sliders taught by Moore9400. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand Chourey4259 in this way, since the claimed invention is merely a combination of old elements (interface screen display of leads and lead scores, and the additional dashboard features, and refinement adjustable sliders and a minimum or maximum value selected by a right or left slide/swipe), and in the combination each element merely would have performed the same function as it did separately, and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since the a beginning position and a final position in the slider scale are just particular cases of adjusting the value with a slider.

Regarding claims 4, 18, Chourey4259 in view of Onder7521, Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-3; and claims 15-17; respectively) as per the above rejection statements.
Chourey4259 does not explicitly disclose: (tabulating the values input by said sliding movements to obtain a total score for a plurality of leads). However, Chourey4259 discloses: Totaling lead scores of a prospect (see at least Chourey4259, fig. 4, ¶42), advertisement Interface screen display of leads and lead scores  (see at least Chourey4259, fig. 4, ¶49-50), and further teaches visitor dashboard which may include a number of options for manipulating and displaying data, including statistics such as totals (see at least Chourey4259, fig. 10, ¶78). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sliding movements to obtain a total score for a plurality of leads, since summing up the lead scores to obtain a total lead score is within the statistical capability of Chourey4259 for displaying data, and since displaying a total facilitates analysis and understanding of lead data.

Regarding claims 9, 23, Chourey4259 in view of Onder7521, Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-2 and 7-8; and claims 15-16 and 21-22; respectively) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 as formulated in claims 3 and 17 teaches: Slider interface.
Even if it could be argued that the combination of Chourey4259 in view of Moore9400 as formulated in claims 3 and 17 does not explicitly disclose: (monetary value);
Moore9400 further discloses: Cost (USD) slider interface (see at least Moore9400, Abstract, fig. 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the interface comprising a slider range as per the combination of Chourey4259 and Moore9400 in the rejection of claims 3 and 17, with Moore9400 to include monetary value. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since monetary value is a basic attribute in any optimization and/or cost assessment inference calculation.

Regarding claims 10, 24, Chourey4259 in view of Onder7521, Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1 and 7-8; and claims 15-16 and 21-22; respectively) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 as formulated in claims 3 and 17 teaches: Slider interface.
The combination of Chourey4259 in view of Moore9400 as formulated in claims 3 and 17 does not explicitly disclose: (tabulating the numerical values input by said sliding movements to obtain a total score for a category of leads). 
However Chourey4259 discloses: Lead score categories (see at least Chourey4259, fig. 4, ¶47, 64-65). Interactions can be classified into three scoring categories (see at least Chourey4259, fig. 4, ¶45). Totaling lead scores of a prospect (see at least Chourey4259, fig. 4, ¶42), advertisement Interface screen display of leads and lead scores (see at least Chourey4259, fig. 4, ¶49-50), and further teaches visitor dashboard which may include a number of options for manipulating and displaying data, including statistics such as totals (see at least Chourey4259, fig. 10, ¶78). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sliding movements to obtain a total score for a category of leads, since summing up the lead scores to obtain a total lead score is within the statistical capability of Chourey4259 for displaying data, and displaying a total facilitates analysis and understanding of lead data.


Claims 5, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Onder et al. (US 2014/0207521) (hereinafter “Onder7521”), further in view of Williams et al. (US 2008/0109445) (hereinafter “Williams9445”), further in view of Xu et al. (US 2020/0027157) (hereinafter “Xu7157”), further in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”), and further in view of Han et al (Data Mining Concepts and Techniques, 3rd edition, 2011, Ch. 3, pp. 105-106) (hereinafter “Han”).

Regarding claims 5, 19, Chourey4259 in view of Onder7521, Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-4; and claims 15-18; respectively) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 does not appear to explicitly disclose: 

    PNG
    media_image1.png
    63
    172
    media_image1.png
    Greyscale
 
However, Han (pp. 113-114) discloses: Min-max normalization formula for feature scaling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interface comprising a slider range as per the combination of Chourey4259 and Moore9400 in the parent claims, with the min-max normalization formula of Han. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since this normalization technique avoids dependence on the choice of measurement units, and enables the max and min in the slider range to be taken into consideration.


Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Onder et al. (US 2014/0207521) (hereinafter “Onder7521”), further in view of Williams et al. (US 2008/0109445) (hereinafter “Williams9445”), further in view of Xu et al. (US 2020/0027157) (hereinafter “Xu7157”), further in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”), and further in view of Hicken et al. (US 2012/0116872) (hereinafter “Hicken6872”).

Regarding claim 6, Chourey4259 in view of Onder7521, Williams9445, Xu7157 and Moore9400 discloses: All the limitations of the corresponding parent claims (claims 1-4) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 does not explicitly disclose: (inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead).
Chourey4259 discloses: A prospects behavior, interaction with an advertisement 41 (implicit factors) are tracked (see at least Chourey4259, par. [0041]). Therefore a visitor’s interaction with content generates and updates a lead score of the visitor, and this lead scoring assessment of the visitor in turn causes the website to score the content (assigns values to the content) (see at least Chourey4259, ¶48).
Hicken6872 displays: Publishers 104, 106 each may access advertising platform 102 via an application programming interface (API) 108. Publishers 104, 106 may send requests for advertisements to platform 102 (see at least Hicken6872, fig. 1, ¶30, 33) (an advertising platform API) (see at least Hicken6872, fig. 1, ¶23, 41-45). Candidate ads are scored (see at least Hicken6872, ¶42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature in Chourey4259 of inputting the lead scores based on ad interaction history, with Hicken6872, to include inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since this combination enhances the attribution capability of the system.


Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Chourey et al. (US 2013/0124259) (hereinafter “Chourey4259”), in view of Onder et al. (US 2014/0207521) (hereinafter “Onder7521”), further in view of Williams et al. (US 2008/0109445) (hereinafter “Williams9445”), further in view of Xu et al. (US 20200027157) (hereinafter “Xu7157”), further in view of Moore et al. (US 2017/0109400) (hereinafter “Moore9400”), further in view of Han et al (Data Mining Concepts and Techniques, 3rd edition, 2011, Ch. 3, pp. 105-106) (hereinafter “Han”), and further in view of Hicken et al. (US 2012/0116872) (hereinafter “Hicken6872”).

Regarding claim 20, Chourey4259 in view of Onder7521, Williams9445, Xu7157 and Moore9400 discloses:  All the limitations of the corresponding parent claims (claims 15-19) as per the above rejection statements.
The combination of Chourey4259 in view of Moore9400 and Han as formulated in the rejection of claim 5 does not appear to explicitly disclose: (inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead).
Chourey4259 discloses: A prospects behavior, interaction with an advertisement 41 (implicit factors) are tracked (see at least Chourey4259, par. [0041]). Therefore a visitor’s interaction with content generates and updates a lead score of the visitor, and this lead scoring assessment of the visitor in turn causes the website to score the content (assigns values to the content) (see at least Chourey4259, ¶48).
Hicken6872 displays: Publishers 104, 106 each may access advertising platform 102 via an application programming interface (API) 108. Publishers 104, 106 may send requests for advertisements to platform 102 (see at least Hicken6872, fig. 1, ¶30, 33) (an advertising platform API) (see at least Hicken6872, fig. 1, ¶23, 41-45). Candidate ads are scored (see at least Hicken6872, ¶42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature in Chourey4259 of inputting the lead scores based on ad interaction history, with Hicken6872, to include inputting the lead scores to an advertising platform API that scores the corresponding advertisement that generated the lead. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way since this combination enhances the attribution capability of the system.


Response to Arguments

Applicant's remarks received 09/14/2022 have been fully considered but they are not persuasive.

New grounds of rejection to newly amended claims, which were amended in response to interview discussion held on 9/12/2022, are herein presented.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681